Title: To Benjamin Franklin from Dumas, 15 December 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Amst. 15e. Dec. 1779
Je suis ici depuis deux jours, incommodé de rhumatismes. Assez bien cependant, pour pouvoir partir aujourdhui pour Lahaie, d’où je suis absent depuis le 5 Nov. J’aurai l’honneür de vous écrire de là plus amplement. Les vents contraires & les tempêtes empêchent toujours le Commodore de quitter sa triste rade. Je n’ai pu y tenir plus longtemps; & j’ai dû m’en aller, avec le regret de n’avoir pu voir partir notre bonne fregatte l’Alliance.
Mr. Sayre, depuis quelque temps, est très-malade ici. Cela m’a empêché de lui parler de la Commission que V. E. m’a donnée pour lui dans une de ses Lettres.
Je suis toujours avec le plus respectueux attachement, Monsieur Votre très-humble & très obéissant servit
Dumas
Passy à S. E. Mr. Franklin
 Addressed: His Excellency / B. Franklin, Esqr., Min. Plenip. / of the United States / Passy./.
Notation: Dumas Decr. 15. 1779.
